DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/22/2022 has been entered.
Claims 1-6, 8-10, and 14-18 are pending.

The following is an examiner’s statement of reasons for allowance: Applicant’s amendments and arguments filed on 01/22/2022 have been fully considered and are deemed to be persuasive to overcome the rejections previously applied.  Rejections and/or objections not reiterated from previous Office actions are hereby withdrawn. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C GAMETT. Ph.D., whose telephone number is (571)272-1853.  The examiner can normally be reached on M-W 8:30am-5:30pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 5712722911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DANIEL C GAMETT/Primary Examiner
Art Unit 1647